United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Alexandria, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-2239
Issued: June 22, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 8, 2009 appellant filed an appeal from a July 30, 2009 decision of the
Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly terminated appellant’s compensation benefits
effective February 15, 2009 on the grounds that he refused an offer of suitable work pursuant to
5 U.S.C. § 8106(a). On appeal appellant’s attorney asserts that the decision is contrary to fact
and law.
FACTUAL HISTORY
On June 25, 2008 appellant, then a 61-year-old utility systems operator, sustained an
employment-related closed fracture of a lumbar vertebra without spinal cord injury when he fell
from the third rung of a ladder, landing on his buttocks. He stopped work that day, received

appropriate continuation of pay and was then placed on the periodic compensation rolls.
Computerized tomography (CT) scans of the lumbar spine on June 25 and 27, 2008 and magnetic
resonance imaging (MRI) scans on July 25 and August 12, 2008 demonstrated the compression
fracture, borderline spinal stenosis at L3-4 and degenerative disc disease and disc bulging at L45 and L5-S1. Attending physicians Dr. Robert K. Rush, Board-certified in family and
occupational medicine, and Dr. George R. Williams and Dr. Pierce D. Nunley, Board-certified
orthopedic surgeons, provided reports dated July 2 to October 8, 2008 in which a compression
fracture at L4, herniated disc, lumbar pain and lumbar radiculopathy were diagnosed. They
advised that appellant could not work. The employing establishment forwarded a copy of
appellant’s position description.
On November 7, 2008 Dr. Nunley advised that appellant could return to light duty, desktype work only, with no lifting greater than five pounds and no repetitive bending or twisting.
On November 10, 2008 the Office referred appellant to Dr. John P. Sandifer, a Board-certified
orthopedist, for a second opinion evaluation.
By letter dated November 24, 2008, the employing establishment offered appellant a
modified position as secretary in human resources from 8:00 a.m. to 4:30 p.m. daily, with
restrictions of light duty, desk-type work only, no lifting greater than five pounds and no
repetitive bending or twisting. The position description indicated that the duties and
responsibilities including performing a variety of clerical, administrative and technical duties in
support of management; screening and receiving visitors; screening telephone calls; assembling
and summarizing information from office records or other available resources; reviewing various
publications; reading incoming correspondence, publications and directives to ensure compliance
in accordance with established regulations; composing and reviewing correspondence;
maintaining schedules and calendars; transcribing minutes of meetings and conferences; typing
in correct format; being skilled in the use of word processing equipment and other software such
as spreadsheets and graphics to process and produce a wide range of documents, some of which
would require complex formats; maintaining official files; making arrangements for conferences;
monitoring budget; completing other administrative duties. The position required in-depth
practical knowledge of the operations, regulations, principles, programs and peculiarities of the
human resources management service and its operating programs and knowledge and expertise
in secretarial skills including typing and working at a computer and in processing statistical data
and in operating office equipment. The work was characterized as sedentary with some walking,
standing and light carrying.
In a November 25, 2008 report, Dr. Sandifer noted the history of injury and his review of
the medical record including CT and MRI scan studies. He reported appellant’s complaint of
daily back, bilateral hip and thigh pain with some numbness in the left thigh, provided physical
examination findings and diagnosed lumbar strain, compression fracture of the lumbar spine,
spinal stenosis and radiculopathy affecting both legs. Dr. Sandifer advised that appellant’s
problems were directly related to the fall at work and underlying spinal stenosis, with a fair
prognosis. He advised that maximum medical improvement had not been reached and that
appellant could return to modified duty for four hours daily with an increase in the number of
hours in six months. Sitting was restricted to 15 to 20 minutes at a time over 1-1/2 to 2 hours;
standing and walking limited to 15 to 20 minutes every 2 to 2-1/2 hours; no repetitive bending or
stooping; driving limited to 1/2 hour; and lifting restricted to 5 to 10 pounds occasionally.

2

Dr. Sandifer recommended epidural injections and a functional capacity evaluation six to nine
months after the injury.
On December 1, 2008 appellant accepted the offered position “contingent upon my
attending physician’s approval” and advised by letter that he disagreed with Dr. Nunley’s
opinion that he could return to work because he could not physically do the job and would have
to lie down every few hours. On December 3, 2008 the job offer was modified to a four-hour
daily work schedule, from 8:00 a.m. to 12:00 p.m. A conference was held on December 4, 2008
with appellant, representatives from the employing establishment, a claims examiner, a case
nurse and appellant’s union representative participating. The physical requirements of the
offered position were discussed and appellant stated that he was declining the job offer. By letter
dated December 4, 2008, appellant withdrew his acceptance of the offered position, stating that
he was not physically capable of performing the duties in reasonable comfort.
In a letter dated December 4, 2008, the Office advised appellant that the position offered
was suitable. Appellant was notified that if he failed to report to work at the offered position or
failed to demonstrate that the failure was justified, pursuant to section 8106(c) of the Federal
Employees’ Compensation Act,1 his right to compensation would be terminated. He was given
30 days to respond. In a December 9, 2008 report, Dr. Melanie C. Firmin, a Board-certified
anesthesiologist, noted that appellant had a lumbar epidural steroid injection. On January 5,
2009 the Office advised appellant that the reasons given for refusing to accept the offered
position were not valid. Appellant was again notified of the penalty provisions of section
8106(c) and given an additional 15 days to accept the offered position. He submitted a
December 5, 2008 treatment note from Dr. Firmin and a January 15, 2009 report from
Dr. Clark A. Gunderson, a Board-certified orthopedic surgeon, who noted the history of injury,
provided examination findings and noted appellant’s complaints of low back pain with limited
activity. Dr. Gunderson recommended a second epidural injection and referral to a bariatric
surgeon.
By decision dated January 26, 2009, the Office terminated appellant’s wage-loss
compensation and schedule award compensation benefits, effective February 15, 2009, on the
grounds that he declined an offer of suitable work. On February 9, 2009 appellant requested a
hearing and submitted additional medical evidence including reports from Dr. Gunderson who
continued to advise that appellant was totally disabled.
At the hearing, held telephonically on May 27, 2009, appellant, who was represented by
an attorney, testified that he had extreme back pain that severely limited his activity. He stated
that he had retired and described his job duties as maintaining and operating boilers that required
heavy physical activity and that his physician had recommended surgery but that it could not be
done until he lost weight. Appellant stated that he refused the offered position because he could
not physically perform the duties and that he did not understand the letters sent to him by the
Office. Dr. Gunderson submitted additional reports dated May 26 and June 25, 2008 in which he
reiterated his findings and conclusions.

1

5 U.S.C. §§ 8101-8193.

3

By decision dated July 30, 2009, an Office hearing representative affirmed the
January 26, 2009 decision. The hearing representative noted that appellant’s treatment
physician, Dr. Nunley, found him capable of limited-duty work and found that appellant refused
an offer of suitable employment.
LEGAL PRECEDENT
Section 8106(c) of the Act provides in pertinent part, “A partially disabled employee who
(2) refuses or neglects to work after suitable work is offered ... is not entitled to compensation.”2
It is the Office’s burden to terminate compensation under section 8106(c) for refusing to accept
suitable work or neglecting to perform suitable work.3 The implementing regulations provide
that an employee who refuses or neglects to work after suitable work has been offered or secured
for the employee has the burden of showing that such refusal or failure to work was reasonable
or justified and shall be provided with the opportunity to make such a showing before
entitlement to compensation is terminated.4 To justify termination, the Office must show that the
work offered was suitable and that appellant was informed of the consequences of his refusal to
accept such employment.5 Office regulations advised that, in determining what constitutes
“suitable work” for a particular disabled employee, the Office is to consider the employee’s
current physical limitations, whether the work is available within the employee’s demonstrated
commuting area, the employee’s qualifications to perform such work and other relevant factors.6
Office procedures state that acceptable reasons for refusing an offered position include
withdrawal of the offer or medical evidence of inability to do the work or travel to the job.7
Section 8106(c) will be narrowly construed as it serves as a penalty provision which may bar an
employee’s entitlement to compensation based on a refusal to accept a suitable offer of
employment.8 It is well established that the Office must consider preexisting and subsequently
acquired conditions in the evaluation of suitability of an offered position.9
ANALYSIS
The merit issue in the instant case is whether the Office properly terminated appellant’s
compensation benefits on the grounds that he refused suitable work. The Board finds that the
Office did not meet its burden of proof because the Office did not consider whether he had the
2

5 U.S.C. § 8106(c).

3

Joyce M. Doll, 53 ECAB 790 (2002).

4

20 C.F.R. § 10.517(a).

5

Linda Hilton, 52 ECAB 476 (2001); Maggie L. Moore, 42 ECAB 484 (1991), reaff’d on recon., 43 ECAB
818 (1992).
6

20 C.F.R. § 10.500(b); see Ozine J. Hagan, 55 ECAB 681 (2004).

7

Federal (FECA) Procedure Manual, Reemployment: Determining Wage-Earning Capacity, Chapter 2.814.5.a(1)
(July 1997); see Lorraine C. Hall, 51 ECAB 477 (2000).
8

Gloria G. Godfrey, 52 ECAB 486 (2001).

9

Richard P. Cortes, 56 ECAB 200 (2004).

4

qualifications to perform such work. The record supports the determination that appellant had
the physical capability to perform the offered secretarial position, based on the opinions of both
his attending physician, Dr. Nunley, who advised that he could return to a limited-duty position
that included the exact physical restrictions of the offered position and that of Dr. Sandifer, an
Office referral physician, who advised that appellant could perform light duty for four hours
daily.10
The Board, however, finds that the Office failed to properly consider whether appellant
had the educational and vocational background to perform these duties. To determine if an
offered position is suitable, the Office is to consider whether the employee has the qualifications
to perform such work.11 The duties and requirements of the offered secretarial position in human
resources are described in an eight-page position description and are quite extensive. They
include performing a variety of clerical, administrative technical duties including composing and
reviewing correspondence; transcribing minutes of meetings and conferences; typing in a correct
format; being skilled in the use of word processing equipment and other software such as
spreadsheets and graphics to process and produce a wide range of documents, some of which
would require complex formats; and further require an in-depth practical knowledge of the
operations, regulations, principles, programs and peculiarities of the human resources
management service and its operating programs and knowledge and expertise in secretarial skills
including typing and working at a computer and in processing statistical data and in operating
office equipment.
Appellant’s position when he was injured was that of utility systems operator. A
description for that position indicates that it is within the engineering service, utility plant section
and requires skill and knowledge in air conditioning and boilers and basic mechanical ability of
maintain, monitor and repair the equipment. The job description for utility systems operator
does not indicate that appellant was required to perform any of the type duties required for the
offered secretarial position. The record therefore does not establish that the offered position was
suitable. The Office did not make any specific finding regarding whether appellant had the
necessary educational or vocational skills to perform the position such as knowledge of software
applications or the ability to type and transcribe. Consequently, as the evidence is insufficient to
establish that appellant had the necessary educational and vocational skills, the Office erred in
finding the offered position suitable and did not meet its burden of proof to terminate his
monetary compensation under section 8106(c) of the Act.
CONCLUSION
The Board finds that the Office failed to meet its burden of proof to terminate appellant’s
compensation benefits on the grounds that he refused an offer of suitable work.
10

The Board notes that neither Office regulations nor Office procedures prohibit a part-time suitability offer. See
20 C.F.R. § 10.507; Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining WageEarning Capacity, Chapter 2.814.4 (July 1997). Office procedures merely advise that a job is not suitable if it
involves less than four hours of work per day when the claimant is capable of working four or more hours per day.
Federal (FECA) Procedure Manual at Chapter 2.814.4b(1).
11

Supra note 6.

5

ORDER
IT IS HEREBY ORDERED THAT the July 30, 2009 decision of the Office of
Workers’ Compensation Programs be reversed.
Issued: June 22, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

